COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00236-CR


Nicholas Jeremiah Jackson                  §    From the 396th District Court

                                           §    of Tarrant County (1248599D)

v.                                         §    February 7, 2013

                                           §    Per Curiam

The State of Texas                         §    (nfp)

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      PER CURIAM
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00236-CR


NICHOLAS JEREMIAH JACKSON                                              APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Although indicted for the state jail felony of attempting to take a weapon from

a peace officer,2 Appellant Nicholas Jeremiah Jackson pled guilty pursuant to a plea

bargain to the lesser included offense of resisting arrest, a class A misdemeanor.3

He also signed a judicial confession. The trial court placed Appellant on deferred
      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 38.14(b), (e)(2) (West Supp. 2012).
      3
       See id. § 38.03(a), (c) (West 2011).


                                          2
adjudication community supervision for one year and imposed a $100 fine. The trial

court also gave Appellant permission to appeal the pretrial denial of his motion to

suppress.4

      Appellant’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. In the brief, counsel avers that, in

his professional opinion, this appeal is frivolous. Counsel’s brief and motion meet

the requirements of Anders v. California5 by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief. Although

Appellant was given an opportunity to file a pro se response to the Anders brief, he

has not done so. The State also did not file a brief.

      After an appellant’s court-appointed counsel files a motion to withdraw on the

ground that the appeal is frivolous and fulfills the requirements of Anders, this court

is obligated to undertake an independent examination of the record.6 Only then may

we grant counsel’s motion to withdraw.7




      4
       See Tex. R. App. P. 25.2(a)(2).
      5
       386 U.S. 738, 87 S. Ct. 1396 (1967).
      6
       See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).
      7
       See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).


                                          3
      We have carefully reviewed counsel’s brief and the record. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in the

record that arguably might support an appeal.8

      Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.



                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 7, 2013




      8
       See Bledsoe v. State, 178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005).


                                          4